Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 25 August 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  
                     sir
                     Head Quarters 25th Augst 1782
                  
                  In my Letter to you of the 22d I had no Idea of casting any Reflection, upon you, for the want of knowlege of the Sappers & Miners, in the Art of Blowing—I meant only to convey to you my Expectation of that being a particular Branch of their Instruction—& that, if they were not already informed in that necessary part of their Duty—they might be instructed.
                  The latter part of my Intentions, I am glad to find, you are engaged to fulfill—that they have not been heretofore informed in this Branch, I do not lay to your particular Charge—having ever viewed your Services in a very favorable Light.  I am sir &c.
                  
               